FILED
                            NOT FOR PUBLICATION                                MAR 07 2014

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50068

              Plaintiff - Appellee,              D.C. No. 3:09-cr-01209-LAB-24

  v.
                                                 MEMORANDUM*
DANIEL WILLIAMS,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted March 5, 2014**
                                Pasadena, California

Before: PREGERSON, PAEZ, and HURWITZ, Circuit Judges.

       Daniel Williams appeals his conviction, after a jury trial, for making a false

statement to a federally insured bank in violation of 18 U.S.C. § 1014. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We reject Williams’s argument that the district court erred in declining to

admit law enforcement agents’ testimony concerning statements made by some of

Williams’s co-defendants. As the proponent of this evidence, Williams bore the

burden of establishing that the evidence was admissible. City of Long Beach v.

Standard Oil Co., 46 F.3d 929, 937 (9th Cir. 1995). In particular, Williams bore

the burden of establishing that this evidence fell within a recognized hearsay

exception. See United States v. Satterfield, 572 F.2d 687, 691 (9th Cir. 1978). On

the record before the district court, it was not an abuse of discretion for the district

court to conclude that Williams had not met this burden.

      We decline to resolve Williams’s ineffective assistance of counsel claim on

direct appeal. We resolve such claims on direct appeal only if “the record on

appeal is sufficiently developed to permit review and determination of the issue” or

the defendant’s legal representation at trial was “so inadequate that it obviously

denies a defendant his Sixth Amendment right to counsel.” United States v. Ross,

206 F.3d 896, 900 (9th Cir. 2000) (quoting United States v. Robinson, 967 F.2d

287, 290 (9th Cir. 1992). Neither of these criteria are satisfied here. The record

here is not sufficiently developed to resolve this issue: on the present record, it is

clear what Williams’s trial counsel did, but it is not clear “why it was done, and

what, if any, prejudice resulted.” Id. (quoting United States v. Pope, 841 F.2d 954,


                                           -2-
958 (9th Cir. 1988). Likewise, Williams’s trial counsel was not “obviously”

ineffective: Williams’s trial counsel cross-examined witnesses, gave opening and

closing statements, filed motions in limine, and even obtained an acquittal for his

client on one charge. Under these circumstances, counsel was not “obviously”

ineffective. Cf. United States v. Lillard, 354 F.3d 850, 856-57 (9th Cir. 2003).

      Nothing in this disposition shall prejudice Williams’s ability to assert an

ineffective assistance of counsel claim on collateral review under 28 U.S.C.

§ 2255.

      AFFIRMED.




                                         -3-